         Case 1:17-cr-00135-NONE-SKO Document 436 Filed 07/29/20 Page 1 of 2


 1 KEVIN G. LITTLE, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, CA 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Defendant RAUL ZAMUDIO HURTADO, JR.

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-135-NONE
12                                Plaintiff,            STIPULATION RE: ADDITIONAL PROPOSED
                                                        RELEASE CONDITION AND ORDER
13                         v.
14   RAUL ZAMUDIO HURTADO, JR.,
15                               Defendant.
16

17                                                  STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     The order releasing defendant from custody dated April 17, 2020 (Dkt. No. 424) may be

21 further modified to contain the following superseding special condition (m):

22          You must participate in the location monitoring program and abide by all the
            requirements of the program, which will include your enrollment in SmartLINK. You
23
            will be required to maintain a cellphone (iOS or Android operating system) with a data
24          plan and an active email account at your own expense until you are able to install a
            landline at your residence. You must comply with all instructions for the use and
25          operation of said devices as given to you by the Pretrial Services Agency and employees
            of the monitoring company. You must pay all or part of the costs of the program based
26          upon your ability to pay, as determined by the pretrial services officer. CURFEW: You
27          must remain inside your residence every day from 8:00PM to 4:30AM, or as adjusted by
            the pretrial services officer for medical, religious services, employment or court-ordered
28          obligations.


      STIPULATION RE; ADDITIONAL PROPOSED RELEASE        1
30    CONDITION AND ORDER
         Case 1:17-cr-00135-NONE-SKO Document 436 Filed 07/29/20 Page 2 of 2


 1         Upon installation of a landline at your residence, you will no longer be subject to
 2         SmartLINK monitoring and you must participate in the following location monitoring
           program component and abide by all the requirements of the program, which will include
 3         having a location monitoring unit installed in your residence and a radio frequency
           transmitter device attached to your person. You must comply with all instructions for the
 4         use and operation of said devices as given to you by the Pretrial Services Agency and
           employees of the monitoring company. You must pay all or part of the costs of the
 5         program based upon your ability to pay, as determined by the pretrial services officer;
 6         CURFEW: You must remain inside your residence every day from 8:00PM to 4:30AM,
           or as adjusted by the pretrial services officer for medical, religious services, employment
 7         or court-ordered obligations.

 8         All other conditions previously imposed shall remain in full force and effect.to said order:

 9         IT IS SO STIPULATED.

10
     Dated: July 28, 2020                                   MCGREGOR W. SCOTT
11                                                          United States Attorney

12
                                                            /s/ ROSS PEARSON
13                                                          ROSS PEARSON
                                                            Assistant United States Attorney
14

15
     Dated: July 28, 2020                                   /s/ KEVIN LITTLE
16                                                          KEVIN LITTLE
                                                            Counsel for Defendant
17                                                          RAUL ZAMUDIO HURTADO, JR.
18

19                                         FINDINGS AND ORDER
20
     IT IS SO ORDERED.
21
       Dated:     July 28, 2020
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

      STIPULATION RE; ADDITIONAL PROPOSED RELEASE       2
30    CONDITION AND ORDER
